            Case 2:13-cv-03645-JFL Document 34 Filed 12/31/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

JAMIL THOMAS,                                         :
                      Petitioner,                     :
                                                      :
               v.                                     :          No. 2:13-3645
                                                      :
JOHN E. WETZEL MICHAEL                                :
WENEROWICZ, THE ATTORNEY GENERAL                      :
OF THE STATE OF PENNSYLVANIA, and                     :
THE DISTRICT ATTORNEY OF                              :
PHILADELPHIA COUNTY,                                  :
                  Respondents.                        :
_______________________________________

                                            ORDER
       AND NOW, this 31st day of December, 2020, upon consideration of Jamil Thomas’s

petition for habeas corpus relief, see ECF No. 1, as well as Magistrate Judge Henry S. Perkin’s

Report and Recommendation, in which Judge Perkin recommends that Thomas’s habeas petition

be dismissed with prejudice for Thomas’s failure to prosecute, see ECF No. 30, and for the

reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED THAT:

       1.      The Report and Recommendation, ECF No. 30, is APPROVED and

ADOPTED;

       2.      The petition for a writ of habeas corpus, ECF No. 1, is DISMISSED, with

prejudice;

       3.      This case is CLOSED; and

       4.      There is no basis for the issuance of a certificate of appealability.


                                                      BY THE COURT:

                                                      /s/ Joseph F. Leeson, Jr.____________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge
                                                 1
                                              123120
